Lahtinen, J.
Appeal from a judgment of the Court of Claims (Hard, J.), entered April 3, 2006, upon a decision of the court in favor of defendant.
Claimant, an inmate, asserts that personnel at the correctional facility where he was incarcerated neglected to follow protocols and delayed appropriate treatment for his stomach problems. Following a trial at which claimant was the only wit*1095ness, the Court of Claims dismissed the claim. Claimant appeals.
We affirm. Claimant failed to produce at trial the facility’s protocols or to otherwise present pertinent evidence of a deviation from the appropriate standard of care (cf. Kagan v State of New York, 221 AD2d 7, 10-16 [1996]). Moreover, even assuming improper delay in providing treatment, it was incumbent upon claimant to show by competent expert evidence that the delay was a cause of his alleged ensuing medical problems (see Duffen v State of New York, 245 AD2d 653, 654 [1997], lv denied 91 NY2d 810 [1998]; see also Lowe v State of New York, 35 AD3d 1281, 1282 [2006]; Tatta v State of New York, 19 AD3d 817, 818 [2005], lv denied 5 NY3d 712 [2005]). This he failed to do. The remaining arguments have been considered and found to be without merit.
Crew III, J.E, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.